     Case 3:21-cv-00034-MMD-WGC Document 5 Filed 09/16/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     COURTNEY MOTLEY,                                   Case No. 3:21-cv-00034-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, a former inmate in the custody of the Nevada Department of Corrections,

11   has filed two applications to proceed in forma pauperis for prisoners. (ECF Nos. 1, 4.)

12   However, Plaintiff has updated his address, indicating that he is no longer incarcerated.

13   (ECF No. 3.) Accordingly, the Court denies the applications to proceed in forma pauperis

14   for prisoners as moot because Plaintiff is no longer incarcerated.

15          The Court now directs Plaintiff to file an application to proceed in forma pauperis

16   by a non-prisoner within thirty (30) days from the date of this order or pay the $402 filing

17   fee in full. If Plaintiff fails to file an application to proceed in forma pauperis by a non-

18   prisoner or pay the $402 filing fee within thirty (30) days, this case will be subject to

19   dismissal without prejudice.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that Plaintiff’s applications to proceed

22   in forma pauperis for prisoners (ECF Nos. 1, 4) are DENIED as moot.

23          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

24   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

25   document entitled information and instructions for filing an in forma pauperis application.

26          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

27   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for

28   non-prisoners; or (2) pay the full filing fee of $402.
     Case 3:21-cv-00034-MMD-WGC Document 5 Filed 09/16/21 Page 2 of 2



1           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    this case will be subject to dismissal without prejudice.
3
4                       16thday of September 2021.
            DATED THIS ___
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
